Citation Nr: 9919852	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  91-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for a right above-the-
knee amputation.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for the residuals of a 
cerebral vascular accident with right homonymous hemianopsia 
due to left occipital cerebral vascular infarct and 
headaches.  

4.  Entitlement to an increased rating for the service-
connected right leg disability, currently assigned a 40 
percent evaluation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1990 rating action of the RO.  

The Board remanded the case in July 1991, April 1995 and 
September 1997 for further development.  

When the Board initially reviewed the veteran's appeal in 
July 1991, it construed the issues before it to include 
entitlement to service connection for the residuals of a 
cerebral vascular accident.  In an April 1992 rating action, 
the RO denied the veteran's claims of service connection for 
the residuals of a stroke and service connection for a heart 
condition as secondary to the service-connected right leg 
disorder.  The veteran has perfected his appeal as to those 
issues; consequently, they are before the Board on appeal.  

(The issues of service connection for coronary artery disease 
and an increased rating for the right leg disability are 
discussed in the REMAND portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeals involving the right above-the-knee 
amputation and residuals of a cerebral vascular accident has 
been obtained.  

2.  The veteran is shown to have had a right above-the-knee 
amputation which was the likely result of service-connected 
right leg peripheral vascular disease.  

3.  The veteran's current residuals of his cerebral vascular 
accident with right homonymous hemianopsia due to left 
occipital cerebral vascular infarct and headaches are the 
likely result of service-connected right leg peripheral 
vascular disease.  



CONCLUSIONS OF LAW

1.  The veteran's right above-the-knee amputation is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.310 (1998).  

2.  The veteran's residuals of the cerebral vascular accident 
with right homonymous hemianopsia due to left occipital 
cerebral vascular infarct and headaches are proximately due 
to or the result of service-connected disability.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.310 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims of service connection for a right above-the-knee 
amputation and the residuals of the cerebral vascular 
accident with right homonymous hemianopsia due to left 
occipital cerebral vascular infarct and headaches are 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  


Factual background

A careful review of the service medical records shows that 
the veteran sustained a contusion of the soft tissues of the 
right leg, including the popliteal artery (thrombosed) and 
peroneal nerve; and ligamentous tears of the knee, including 
lateral collateral ligaments and lateral and posterior 
capsule.  At that time, the veteran underwent surgical 
resection of the popliteal artery with insertion of venous 
autograft.  

Service connection was subsequently granted for neuropathy, 
post-traumatic, right peroneal nerve, originally rated as 20 
percent disabling and later increased to 30 percent 
disabling; thromboarterectomy, right popliteal nerve, 
originally rated as 20 percent disabling and later decreased 
to noncompensably disabling; and lateral and anteroposterior 
laxity of the right knee, subsequently recharacterized as 
residuals of a meniscectomy of the right knee, rated as 10 
percent disabling.  In an August 1966 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for varicose veins, due to the thromboarterectomy.  

It is contended by and on behalf of the veteran that he 
suffered a stroke and underwent a right leg amputation as a 
result of the service-connected right leg disorder.  

In November 1989, the veteran sustained multiple abrasions to 
his right leg which resulted in nonhealing ulcers.  An 
arteriogram revealed complete occlusion of the left common 
iliac artery and a 2 cm. occlusion of the mid-superficial 
femoral artery.  There was also complete occlusion of the 
popliteal artery above and below the knee.  Bypass surgery 
was recommended, and in January 1990, he underwent the 
vascular surgery.  During the procedure, the veteran suffered 
a left occipital posterior parietal lobe infarction with 
right homonymous hemianopsia.  Diagnoses at that time 
included cellulitis of the right leg, peripheral vascular 
disease of the right leg, hypertension and left occipital 
posterior parietal lobe infarction with right homonymous 
hemianopsia.  

The report of a VA examination conducted in September 1991 
included the examiner's opinion that "it [wa]s very unlikely 
that the second surgery [performed in 1990] was in any way 
related to the first surgery [performed during service] and 
that the subsequent left occipital infarction could be 
related to the first surgery."  The RO noted that the 
examiner had not had the opportunity to review the complete 
claims file as part of that examination and returned the file 
for a second opinion.  

In an October 1991 opinion, another VA examiner noted that he 
had reviewed the record and concluded that the veteran's 
right leg problems "[we]re related to his original injury."  
That examiner did not include an opinion as to whether the 
cerebral vascular accident experienced during surgery would 
be the result of the service-connected injury.

The private medical opinions associated with the claims file 
include a February 1990 statement from a treating physician 
that the veteran had a pre-existing condition of occlusion of 
the superficial femoral artery and the right leg injury 
sustained in 1989 did not heal because of that occlusion.  A 
second physician opined in March 1991 that the veteran had 
severe peripheral vascular disease, "in part related to the 
injury in 1962."  That physician further surmised that it 
seemed "most likely" that the 1989 injury "unavailed" 
underlying peripheral vascular disease, rather than caused 
it.

In January 1996, the veteran was diagnosed as having advanced 
ischemia of the right lower extremity and a below-the-knee 
amputation was performed.  The veteran developed an infection 
at the amputation site and underwent a right above-the-knee 
amputation in February 1996.

In a November 1996 addendum to a medical chart extract, the 
veteran's private physician noted that the veteran's arterial 
blockages in the right leg had been present for several years 
prior to the injury which resulted in nonhealing ulcers.  The 
etiology of those blockages was not identified.

In February 1997, a VA physician reviewed the claims file and 
offered an opinion concerning the potential relationship 
between the service-connected right leg injury and subsequent 
amputations; however, the Board finds that the opinion was 
inadequate.  The physician took note of the veteran's post-
service history of circulatory blockage in the right leg 
which necessitated bypass graft surgery, but did not identify 
the arteries involved or comment on whether the service-
connected thrombosis with venous autograft caused or 
aggravated his recent right leg problems.  

In October 1998, the veteran underwent another VA 
examination.  The examiner noted that the veteran had had 
coronary artery disease and peripheral vascular disease for 
years.  He noted, however, that the peripheral arterial 
disease had been 

much worse on the right lower limb, 
resulting in high amputation, and [that] 
this [was] probably related to the 
history of popliteal artery injury in 
1962.  It is my opinion that the 
development of peripheral vascular 
disease was earlier and worse in the 
right lower extremity, due to the 
previous history of a vascular injury on 
the right popliteal level.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Regarding the veteran's above-the-knee amputation, the Board 
finds particularly persuasive the October 1998 VA examiner's 
opinion that the veteran's peripheral arterial disease was 
much worse in his right lower limb and that that resulted in 
a high amputation.  Further, he specifically opined that this 
was likely due to the in-service injury.  The opinion is 
supported by the private medical evidence as well as the 
October 1991 VA examiner.  Indeed, the only evidence directly 
contradicting this opinion was that of the September 1991 VA 
examiner who, as noted hereinabove, did not have access to 
the veteran's claims folder.  

Thus, the Board finds that the preponderance of the evidence 
supports the veteran's claim of secondary service connection 
for the right above-the-knee amputation.  

Regarding the veteran's claim of service connection for the 
residuals of the cerebral vascular accident with right 
homonymous hemianopsia due to left occipital cerebral 
vascular infarct and headaches, the Board notes that the 
October 1998 VA examiner did not specifically address this 
question.  The Board, however, finds the evidence of record 
adequate for final appellate disposition.  

It is clear from the evidence that the 1990 surgery, during 
which the veteran suffered the stroke, had been performed to 
treat the veteran's peripheral artery disease.  Although it 
was done following a post-service injury to the knee, the 
surgery was done to bypass occluded blood vessels in the 
right leg.  The medical evidence, as discussed, establishes 
that the veteran's peripheral artery disease was much worse 
in the right leg because of the in-service injury.  Once 
again, with the exception of the October 1991 VA examiner who 
did not have a chance to review the claims folder, the 
medical evidence supports the claim that the peripheral 
vascular disease in the right leg was worse because of the 
in-service injury and that, because of the worsened 
condition, the bypass surgery was necessitated.  As the 1990 
surgery was for the treatment of his service-connected 
disability, residuals of the cerebral vascular accident 
suffered during the surgery are service-connected on a 
secondary basis.  Hence, the preponderance of the evidence 
supports the claim of service connection for the cerebral 
vascular accident with right homonymous hemianopsia due to 
left occipital cerebral vascular infarct and headaches.  



ORDER

Service connection for the right above-the-knee amputation is 
granted.  

Service connection for the residuals of the cerebral vascular 
accident with right homonymous hemianopsia due to left 
occipital cerebral vascular infarct and headaches is granted.  



REMAND

In the September 1997 Remand, the Board instructed the RO to 
arrange for an examination, in part, to determine the nature 
and etiology of any cardiovascular disease.  Specifically, 
the examiner was to provide an opinion as to the likelihood 
that any demonstrated coronary disorder or other generalized 
arteriosclerotic disease process was caused or aggravated by 
his service-connected right leg injury residuals.  The 
October 1998 examiner, however, provided no such opinion.  As 
a result, this issue must be remanded to comply with the 
Board's prior remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Regarding the issue of entitlement to an increased rating for 
the veteran's service-connected right leg disorder, the Board 
notes that its decision hereinabove to grant service 
connection for the above-the-knee amputation will have a 
significant effect on that issue-regarding both the 
disability levels and the effective dates of those disability 
levels.  In this regard, the RO should readjudicate the 
increased rating issue after assigning the disability level 
and effective date for the newly service-connected above-the-
knee amputation.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998).

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for coronary 
artery disease and since September 1997 
for his right leg disorder.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured. 

2.  Then, the RO should schedule the 
veteran for a comprehensive VA cardiology 
examination to determine the current 
nature and likely etiology of the claimed 
heart disorder.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that any demonstrated 
disability due to coronary artery disease 
is caused or aggravated by the service-
connected disability.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, and after assigning the 
disability evaluation and effective date 
for the newly service-connected above-
the-knee amputation, the RO should review 
the issue of entitlement to an increased 
rating for his service-connected right 
leg disorder as well as the issue of 
service connection for coronary artery 
disease.  If the benefits sought on 
appeal are not granted, the veteran and 
her representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

